Cate ll eer OOSsRSANCC Daccumentt00l1 Atneded724720 Raggeli0b£l1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

VS,

19-cr-395 (PKC)

VANCE COLLINS and RAMON RAMIREZ,

Defendants,

ee

 

with good cause shown, it is hereby

_—

Propose ] ORDER

Upon the request of defendant Vance Collins, by his counsel Eric R. Breslin, Esq., and

ORDERED that the Bureau of Prisons, the Metropolitan Correctional Center—New
York, and the United States Marshals Service, accept the following clothing for Mr. Vance

Collins, Register Number 86959-054, to wear for appearances at trial commencing on October

14, 2020 and continuing thereafter:

1,
2.

3.

6.
7.

8,

two ties;

one sport coat;

three button-down shirts;
three undershirts;

one belt;

three pairs of slacks;
three pairs of socks; and

one pair of shoes.

IT IS SO ORDERED.

Dated: New York, New York

September 2020

DMI\M1433985.1

oe

Sy LZ Pe
LEV Ie

 

HONS. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

G2 3-20

 
